Case 13-50530-CSS   Doc 772-36   Filed 08/21/20   Page 1 of 17




 Exhibit 145
FILED: NEW YORK COUNTY CLERK 09/26/2012                                                                  INDEX NO. 650150/2012
NYSCEF DOC. NO. 70 Case 13-50530-CSS                       Doc 772-36        Filed 08/21/20   Page 2 of 17 NYSCEF: 09/26/2012
                                                                                                 RECEIVED




               SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF NEW YORK
               ------------------------------------------------------------------------X
               BDCM OPPORTUNITY FUND II, LP,                                           :
               BLACK DIAMOND CLO 2005-1 LTD                                            :   Hon. Charles E. Ramos
               SPECTRUM INVESTMENT PARTNERS,                                           :
               L.P.,                                                                   :   Motion Seq. No. 3
                                                                                       :
                                                   Plaintiffs,                         :   Index No. 650150/2012
                                                                                       :
                                          -against-                                    :   AFFIDAVIT OF
                                                                                       :   DEREX WALKER
               YUCAIPA AMERICAN ALLIANCE FUND                                          :   IN OPPOSITION TO
               I, LP, and YUCAIPA AMERICAN                                             :   PLAINTIFFS’
               ALLIANCE (PARALLEL) FUND I, LP                                          :   MOTION FOR
                                                                                       :   SUMMARY JUDGMENT
                                                   Defendants.                         :
               ------------------------------------------------------------------------X

               STATE OF CALIFORNIA                         )
                                                           ) ss.
               COUNTY OF LOS ANGELES                       )

                       DEREX WALKER, being duly sworn, deposes and states as follows:

                       1.       I am of legal age and majority, under no disabilities, and am competent to testify

               as to the facts contained herein. I submit this affidavit in opposition to Plaintiffs’ Motion for

               Summary Judgment.

                       2.       The facts contained in the affidavit are within my personal knowledge and are

               known or believed by me to be true and correct.

                       3.       I am a transaction partner with YEC, Inc., a company affiliated with Yucaipa

               American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I, LP

               (collectively, “Yucaipa”).

                       4.       Yucaipa is the largest shareholder of Allied Systems Holdings, Inc. (“Allied’), a

               position it has held since Allied emerged from bankruptcy and Plaintiffs simultaneously acquired

               their original positions in Allied’s debt in May 2007. Yucaipa is also a lender in Allied’s $315


5084761v3
                                                                       1
9/26/2012 7:25 PM
                           Case 13-50530-CSS          Doc 772-36      Filed 08/21/20      Page 3 of 17




               million credit facility, which is comprised of a $265 million senior secured first priority credit

               facility (the “First Lien Facility” or “Senior Credit Facility”) and a $50 million junior credit

               facility. Although Yucaipa has investment positions in Allied and has the right to appoint a

               majority of Allied’s board of directors—which right is expressly recognized in the Credit

               Agreement pursuant to which the Plaintiffs are Lenders, Yucaipa does not “control” Allied or its

               senior management, contrary to allegations made by Plaintiffs in the above-styled action.

               Allied’s board of directors includes two independent directors, including Allied’s CEO, who are

               not affiliated with Yucaipa.

                      5.      The First Lien Facility is governed by the Credit Agreement. Upon information

               and belief, plaintiffs BDCM Opportunity Fund II, LP, Black Diamond CLO 2005-1 LTD

               (together, “Black Diamond”), and Spectrum Investment Partners, L.P. (“Spectrum,” together

               with Black Diamond, “Plaintiffs”) have been parties to the Credit Agreement since the

               syndication of the loan. I am personally aware that Plaintiffs had no input whatsoever in the

               Credit Agreement’s negotiation.

               Yucaipa’s Experience with Black Diamond

                      6.      Black Diamond has a reputation as a lender for being unduly aggressive,

               irrational, and difficult to work with. Upon information and belief, several private equity firms

               have blacklisted Black Diamond and will not do business with them.

                      7.      My first experience with Black Diamond was in connection with my service as

               Chairman of the Board of Directors for Performance Transportation Systems, Inc. (“PTS”), an

               Allied competitor that provided distribution and transportation services to the automotive

               industry. Yucaipa owned the majority of PTS’s equity but did not own any of its debt, and Black

               Diamond owned the majority of PTS’s first-lien debt and served as its Requisite Lender. In



5084761v3
                                                                 2
9/26/2012 7:25 PM
                           Case 13-50530-CSS         Doc 772-36      Filed 08/21/20     Page 4 of 17




               2007, when PTS was struggling financially, Black Diamond, in its capacity as Requisite Lender,

               demanded that PTS’s Board of Directors unilaterally terminate PTS’s collective bargaining

               agreement with the International Brotherhood of Teamsters (the “Teamsters”) in a desperate

               attempt to cut wages for more than fifteen-hundred (1,500) drivers and mechanics by at least

               15% and thereby increase Black Diamond’s return on its investment in PTS. The Board advised

               Black Diamond that its maneuver would backfire and cause almost seventeen-hundred (1,700)

               PTS employees to lose their jobs, but Black Diamond insisted on its requirement that PTS’s

               Board carry out its plan. Steve Deckoff, managing principal of Black Diamond, advised PTS

               that he was betting that PTS’s employees would be so nervous about keeping their jobs in a

               difficult economy that they would break ranks with Teamster leadership and side with Black

               Diamond in its attempt to lower wages. Predictably, after Black Diamond’s plan was

               implemented against the recommendation of PTS’s Board, the Teamsters immediately went on

               strike and PTS was forced into liquidation. As a consequence, almost seventeen-hundred (1,700)

               PTS employees lost their jobs. Mr. Deckoff later admitted during a meeting with me on August

               18, 2009, that he believed Black Diamond made a mistake in its handling of PTS.

               The Third Amendment to Allied’s First Lien Credit Facility

                      8.      In early 2008, a number of Lenders were concerned about the state of the

               automotive industry and were looking for strategies to exit their positions in the Allied debt.

               Some of these Lenders expressed interest in potentially selling their debt positions to Yucaipa

               but recognized that doing so would potentially constitute a default under the Credit Agreement

               without an amendment to the terms of the Credit Agreement. To facilitate such potential sales,

               the Lenders held discussions with Allied about potentially amending the Credit Agreement to

               allow Yucaipa to be an “Eligible Assignee” under that document’s terms. On April 17, 2008, the



5084761v3
                                                                3
9/26/2012 7:25 PM
                             Case 13-50530-CSS         Doc 772-36      Filed 08/21/20      Page 5 of 17




               Lenders’ Administrative and Collateral Agent under the Credit Agreement, The CIT

               Group/Business Credit, Inc. (“CIT”), coordinated passage of Amendment No. 3 To Credit

               Agreement and Consent (the “Third Amendment”). The Third Amendment was validly enacted

               with Requisite Lender consent, which essentially constituted consent from the Lenders holding

               the majority of Allied’s outstanding first-lien debt, and permitted Yucaipa to acquire Allied debt

               without potentially causing a default. Yucaipa was not a party to the Third Amendment and

               neither requested nor received consent to the Third Amendment.

                       9.      Plaintiffs have never asserted to Yucaipa or Allied that the Third Amendment or

               any portions thereof are ineffective or required unanimous Lender consent to be effective.

                       10.     Yucaipa did not make any purchases of Allied’s first lien debt while the Third

               Amendment was in effect, prior to the enactment of the Fourth Amendment.

               Yucaipa’s Negotiations with Lenders, Including Plaintiffs, Concerning First-Lien Debt

                       11.     In December 2008, with the automotive industry continuing to decline, Lenders

               holding a majority of Allied’s first-lien debt sought to exit their positions in Allied’s first-lien

               debt by selling them to Yucaipa pursuant to the Third Amendment. Yucaipa made clear to the

               Lenders that it would buy the Lenders’ positions only if certain Third Amendment terms related

               to Yucaipa’s potential acquisitions were amended and Yucaipa could serve as the Requisite

               Lender on its own.

                       12.     Yucaipa informed Plaintiffs of, and Plaintiffs were aware of, Yucaipa’s conditions

               for acquiring first-lien debt prior to ComVest’s acquisition of its Requisite Lender stake in

               Allied’s first-lien debt in February 2009 because Yucaipa had delivered to Plaintiffs a copy of a

               proposal including the terms of Allied’s proposed fourth amendment to the Credit Agreement as

               part of a proposed tender offer for Allied’s first lien debt as described more fully in Paragraph 14



5084761v3
                                                                  4
9/26/2012 7:25 PM
                            Case 13-50530-CSS          Doc 772-36      Filed 08/21/20     Page 6 of 17




               of this affidavit. Despite this knowledge, Plaintiffs remained silent and never asserted in any

               way that Yucaipa could not be Requisite Lender under the terms of that proposed fourth

               amendment to the Credit Agreement.

                      13.        As negotiations between Yucaipa and potential selling Lenders progressed, a

               Lender told me that Lenders holding a majority of Allied’s first-lien debt excluded both Plaintiffs

               from some of their discussions because of Plaintiffs’ reputation for being difficult and

               obstructionist.

                      14.        In response to the Lenders’ stated desire to sell Yucaipa their debt, Yucaipa

               submitted a written tender offer to all Lenders, including Plaintiffs, on February 4, 2009 (the

               “Tender Offer”). The Tender Offer package included Allied’s proposed fourth amendment to the

               Credit Agreement (the “Proposed Fourth Amendment”) that would have amended the Third

               Amendment’s terms to eliminate any limits on the amount of Term Loans and LC Deposits

               Yucaipa could purchase, permitted Yucaipa to acquire a majority of Allied’s first-lien debt, and

               permitted Yucaipa to become the Requisite Lender, among other changes. A true and correct

               copy of the February 4, 2009 email, attaching the Tender Offer materials and the Proposed

               Fourth Amendment (the “February 4 Email”) is attached hereto as Exhibit A. The February 4

               Email shows that the Tender Offer documents, including the Proposed Fourth Amendment, were

               sent to Richard Ehrlich of Black Diamond and Jeffrey Schaffer and Jeff Buller of Spectrum,

               among others. Although some of the Proposed Fourth Amendment’s terms varied from the

               Fourth Amendment that ComVest enacted on August 21, 2009, the two documents’ definitions

               of “Term Loan Exposure” were identical.

                      15.        On February 11, 2009, Yucaipa offered to extend the deadline for responses to the

               Tender Offer in an email that was sent to all Lenders, including Richard Ehrlich of Black



5084761v3
                                                                  5
9/26/2012 7:25 PM
                            Case 13-50530-CSS         Doc 772-36      Filed 08/21/20      Page 7 of 17




               Diamond and Jeffrey Schaffer and Jeff Buller of Spectrum, among others. A true and correct

               copy of the February 11, 2009 email and accompanying letter from Yucaipa is attached hereto as

               Exhibit B.

                      16.     Plaintiffs did not take any steps to demonstrate opposition to any aspect of

               Yucaipa’s Tender Offer or the Proposed Fourth Amendment. Plaintiffs never informed Yucaipa

               that the changes in the Proposed Fourth Amendment would violate the letter or the spirit of the

               Credit Agreement, and never stated that such changes could be made only with their consent.

                      17.     At approximately the same time in February 2009, ComVest Investment Partners

               III, L.P. (“ComVest”) acquired the majority of Allied’s first-lien debt, including a majority of

               both the First Lien Term Loans and LC Commitments from Allied’s then-existing Lenders.

               Shortly thereafter, Yucaipa entered into direct negotiations with ComVest to acquire its

               Requisite Lender position. These negotiations played out over several months and involved

               different proposals, but every one of them contemplated ComVest enacting certain amendments

               to the Third Amendment’s terms, Yucaipa acquiring ComVest’s majority position in Allied’s

               first-lien debt, and Yucaipa becoming the Requisite Lender.

                      18.     During the time Yucaipa and ComVest were negotiating over Yucaipa’s purchase

               of Allied’s first-lien debt held by ComVest, Richard Ehrlich of Black Diamond called me several

               times to inquire about the status of the negotiations. Yucaipa told Mr. Ehrlich, and he was fully

               aware throughout the summer of 2009, that Yucaipa intended to acquire ComVest’s majority

               position in Allied’s first-lien debt and become the Requisite Lender. Black Diamond not only

               understood Yucaipa’s intentions and did not object, but went further, proposing to join with

               Yucaipa in transactions to gain total control of Allied’s assets, to the detriment of all of Allied’s

               other Lenders. At one point, Black Diamond sought to sell its debt position to ComVest while



5084761v3
                                                                 6
9/26/2012 7:25 PM
                            Case 13-50530-CSS         Doc 772-36      Filed 08/21/20     Page 8 of 17




               Black Diamond knew ComVest was seeking to sell all of its holdings to Yucaipa, including the

               debt ComVest might acquire from Black Diamond. During other calls with Mr. Ehrlich and

               during an August 18, 2009 in-person meeting I had with Mr. Deckoff of Black Diamond and

               another Yucaipa representative, Black Diamond proposed a transaction whereby Black Diamond

               and Yucaipa would put Allied into bankruptcy and seek to purchase its assets at a low-ball price.

               Under Black Diamond’s plan, Black Diamond and Yucaipa would jointly make a new loan to

               Allied to fund Allied’s bankruptcy, which would be structured as bankruptcy debtor-in-

               possession financing. Black Diamond assumed that Allied would be unable to repay that loan,

               and therefore Black Diamond could foreclose on Allied’s assets without providing any recovery

               to the rest of Allied’s lenders. Black Diamond advised me that it was willing to write off its

               investment in the first-lien debt in the bankruptcy because it held so little debt and had only paid

               $0.15 on the dollar for that debt. It further advised that its plan would provide a larger profit to

               Yucaipa than buying ComVest’s position in Allied’s first-lien debt would provide. During my

               calls with Mr. Ehrlich and during my meeting with Mr. Deckoff, Black Diamond never took any

               steps to demonstrate opposition to any aspect of Yucaipa’s plan to become Requisite Lender.

               Fourth Amendment

                      19.     On August 21, 2009, ComVest, as Requisite Lender, and Allied executed the

               Fourth Amendment. Allied appointed an independent committee of board members to review

               and vote on the Fourth Amendment, and the law firm of Troutman Sanders issued an opinion

               letter to CIT, as Lenders’ Agent, and the Lenders regarding the validity of the Fourth

               Amendment. Allied’s independent committee voted to approve the Fourth Amendment.

               ComVest and Yucaipa executed the Assignment and Assumption Agreement after the Fourth

               Amendment was enacted.



5084761v3
                                                                 7
9/26/2012 7:25 PM
                            Case 13-50530-CSS       Doc 772-36     Filed 08/21/20     Page 9 of 17




                      20.     Yucaipa relied on the validity of the Third Amendment’s passage by less than

               unanimous consent, in subsequently relying upon Allied’s obtaining passage of the Fourth

               Amendment by less than unanimous consent. That same reliance on the validity of both the Third

               and Fourth Amendments led Yucaipa to purchase over $140 million in Allied’s first-lien debt.

                      21.     In the days leading up to the Fourth Amendment’s enactment and the Assignment

               and Assumption Agreement, principals from Black Diamond, including Richard Ehrlich, had

               multiple discussions with Yucaipa concerning Yucaipa’s plan to acquire ComVest’s majority

               position. In particular, I met with Steve Deckoff of Black Diamond and another Yucaipa

               representative in person in Los Angeles on or about August 18, 2009 to discuss potential

               transactions involving Yucaipa and Black Diamond. An email regarding this meeting makes it

               clear that Mr. Deckoff’s sole purpose in traveling to Los Angeles was to meet with Yucaipa

               about Allied. During this meeting, the parties discussed Yucaipa’s proposed transaction to

               acquire ComVest’s majority debt position, and Yucaipa informed Mr. Deckoff that Yucaipa was

               close to completing that transaction. Yucaipa and Black Diamond further discussed Yucaipa’s

               acquisition of ComVest’s position, among other topics, during an August 19, 2009 conference

               call involving Mr. Ehrlich, Stephanie Bond, an associate of Yucaipa, Robert Klyman, Esq. and

               Glen Collyer, Esq. of Latham & Watkins LLP (Yucaipa’s counsel), and myself. (True and

               correct copies of an August 11-15, 2009 email string between Black Diamond and Yucaipa

               regarding the August 18, 2009 meeting and an August 19, 2009 email string between Black

               Diamond and Yucaipa regarding the August 19, 2009 conference call are attached hereto as

               Exhibit C.) During these communications, Black Diamond never objected in any way to

               Yucaipa’s proposed acquisition, never expressed that it would not consent to Yucaipa becoming

               Requisite Lender, and never stated a belief that unanimous Lender consent was required for



5084761v3
                                                              8
9/26/2012 7:25 PM
                            Case 13-50530-CSS       Doc 772-36      Filed 08/21/20     Page 10 of 17




               Yucaipa to acquire ComVest’s position. To the contrary, Black Diamond acquiesced to

               Yucaipa’s proposed plan.

                      22.      The following day, August 20, 2009, Mr. Ehrlich of Black Diamond followed up

               on our discussions via email, asking me “What did you decide?” regarding “Allied.” I

               understood him to be asking if Yucaipa had decided to pursue Black Diamond’s proposed

               transaction or to acquire ComVest’s majority position in Allied’s debt. I responded: “Haven’t

               yet.” (A true and correct copy of our Aug. 20, 2009 email string is attached hereto as Exhibit D.)

                      23.      On August 22, 2009, I followed up with Mr. Ehrlich via email to inform him that

               Yucaipa “did in fact take an assignment of the ComVest debt.” Black Diamond did not object or

               express in any way that Yucaipa’s acquisition was improper; instead, Mr. Ehrlich responded,

               “OK. Let me know a good time [to talk].” (A true and correct copy of our August 22-24, 2009

               email string is attached hereto as Exhibit E.) Black Diamond did not state any objection to

               Yucaipa that unanimous Lender consent was required for Yucaipa to acquire ComVest’s position

               and never questioned Yucaipa’s Requisite Lender status to me, even after the Fourth Amendment

               was passed and Yucaipa acquired ComVest’s majority position – permitting Yucaipa to become

               Requisite Lender.

                      24.      I also contacted Jeff Schaffer of Spectrum on August 22, 2009, to inform him that

               Yucaipa had taken an assignment of ComVest’s first-lien loans. Mr. Schaffer responded to my

               email on September 8, 2009, stating “I am back in the office this week. Please call me at your

               convenience so we can discuss next steps. Thanks, Jeff.” I also offered to meet in person with

               Mr. Schaffer later in September 2009, but he was not available. (A true and correct copy of my

               email exchange with Mr. Schaffer is attached hereto as Exhibit F.) Even though I attempted to

               open a line of communication with Mr. Schaffer, he never objected in any way to Yucaipa’s



5084761v3
                                                               9
9/26/2012 7:25 PM
                            Case 13-50530-CSS        Doc 772-36      Filed 08/21/20      Page 11 of 17




               acquisition, never expressed that the Fourth Amendment was invalid or that unanimous Lender

               consent was required for Yucaipa to acquire ComVest’s position, and never questioned

               Yucaipa’s Requisite Lender status to me before his and Black Diamond’s counsel sent a letter to

               CIT on September 18, 2009, as discussed further below.

                      25.      I also contacted CIT on or about August 22, 2009, to inform them that Yucaipa

               had taken an assignment of ComVest’s first-lien loans. I had a series of phone calls with CIT

               representatives over the weeks that followed concerning Yucaipa’s requests as Requisite Lender

               for CIT as Administrative Agent to resolve certain outstanding administrative issues. During

               those multiple calls, CIT never objected in any way to Yucaipa’s acquisition, never expressed

               that the Fourth Amendment was invalid or that CIT’s or all Lenders’ consent was required for

               Yucaipa to acquire ComVest’s position, and never questioned Yucaipa’s Requisite Lender status.

               The Georgia Litigation

                      26.      Approximately one month after Yucaipa acquired ComVest’s majority position

               without objection from Plaintiffs, Plaintiffs changed course and, by letter dated September 18,

               2009, instructed CIT, as Lenders’ Agent, to challenge the validity of the Fourth Amendment.

               Soon thereafter, based on CIT’s intransigence in response to Plaintiffs’ request, Allied and

               Yucaipa were forced to file suit in Georgia against CIT in its representative capacity.

                      27.      I understood that CIT served as Plaintiffs’ agent in the Georgia litigation, and that

               CIT was litigating on its own behalf and on behalf of all the Lenders, including Plaintiffs,

               throughout the Georgia litigation. CIT asserted in its Counterclaim that it filed suit to resolve the

               “competing and contrary claims” between Plaintiffs and Yucaipa, and to resolve its “uncertainty

               and insecurity regarding its rights and actions” as Agent. (Grant Aff., Exh. K, ¶¶ 35 and 41; see

               also id., ¶¶ 34-42.) To illustrate those “competing and contrary claims,” CIT attached a letter



5084761v3
                                                                10
9/26/2012 7:25 PM
                            Case 13-50530-CSS        Doc 772-36       Filed 08/21/20     Page 12 of 17




               from Plaintiffs to its Counterclaim and explained that Plaintiffs “specifically instructed [CIT] not

               to recognize the directions Yucaipa provided” as Requisite Lender. (Id. ¶ 34; id., Exh. J.) I

               understood that CIT brought its claim for a declaratory judgment that the Fourth Amendment

               was not valid and that Yucaipa was not the Requisite Lender in its representative capacity on

               Plaintiffs’ and other Lenders’ behalf. (See id., Exh. K, ¶ 35 (CIT brought the declaratory

               judgment claim “to fulfill its role as Administrative Agent in good faith, and to protect itself, as

               Administrative Agent, from competing and contrary claims from various Lenders”) and id., ¶ 42

               (CIT sought the declaration to establish that it had “not breached its obligations as

               Administrative Agent and Collateral Agent under the Credit Agreement”).)

                      28.      Plaintiffs have also repeatedly admitted in this litigation that CIT served as their

               agent in the Georgia litigation. (See, e.g., Grant Aff., Exh. L, ¶ 12; id., Exh. M at 2:13-15.)

                      29.      While their agent was challenging the validity of Yucaipa’s Requisite Lender

               status, Plaintiffs were busy behind the scenes attempting to negotiate a deal with Yucaipa to sell

               Allied. In March through May, 2011, Black Diamond attempted to broker a transaction whereby

               Allied would be sold as a whole or as part of an asset sale to a third party. Black Diamond

               proposed to finance this acquisition. Over the course of approximately three months, Mr. Ehrlich

               sent me numerous proposals regarding this potential transaction, all of which relied on Yucaipa’s

               ability to vote the majority of Allied’s debt and exercise its Requisite Lender powers. During

               these discussions, Plaintiffs never suggested they had any objection to or issue with Yucaipa

               being Requisite Lender or the Fourth Amendment’s validity. Indeed, Plaintiffs’ plan recognized

               and depended on Yucaipa’s Requisite Lender status to fulfill their own business objectives.

                      30.      Plaintiffs also participated in the Georgia litigation. Both Black Diamond and

               Spectrum produced documents in response to subpoenas issued in the Georgia litigation; Mr.



5084761v3
                                                                 11
9/26/2012 7:25 PM
                            Case 13-50530-CSS         Doc 772-36      Filed 08/21/20      Page 13 of 17




               Ehrlich was deposed as Black Diamond’s Rule 30(b)(6) designee on May 4, 2011; and Spectrum

               was scheduled for a Rule 30(b)(6) deposition on May 18, 2011, but that deposition was

               postponed based on settlement discussions between Yucaipa and CIT, who Yucaipa understood

               to still be acting as Plaintiffs’ agent. Black Diamond and Spectrum were both represented in the

               Georgia litigation by the same counsel who represent them in the above-styled case.

                      31.      Plaintiffs were fully aware that settlement negotiations were ongoing between

               Yucaipa, Allied and CIT from approximately May 2011 until December 2011. In fact, Mr.

               Ehrlich called me repeatedly for updates on the status of the discussions during those months. I

               understood Mr. Ehrlich’s calls were to gauge Yucaipa’s settlement posture. I understood he also

               was talking with his agent, CIT, throughout the settlement process. During Mr. Ehrlich’s calls to

               me, he never complained about CIT’s handling of the Georgia Action, never expressed that a

               settlement of the Georgia Action would not resolve the claims CIT brought in its representative

               capacity, never said that his or other Lenders’ consent would be required to finalize the

               settlement, and never suggested that Yucaipa could not be Requisite Lender.

                      32.      During the time the Georgia litigation was pending, including during the six

               months when the parties were negotiating a settlement, Plaintiffs never informed Yucaipa that

               they had terminated their agency relationship with CIT. Similarly, CIT never suggested to

               Yucaipa that its agency relationship with Plaintiffs had terminated or that they were displeased

               with CIT’s handling of the Georgia Action.

                      33.      On December 5, 2011, CIT, Yucaipa and Allied executed a Settlement Agreement

               to settle the Georgia litigation, and the parties filed Dismissals with Prejudice of all of their

               claims two days later. Upon information and belief, Plaintiffs became aware of the Settlement

               Agreement on December 5, 2011, when CIT posted it to an IntraLinks website that is available to



5084761v3
                                                                 12
9/26/2012 7:25 PM
                            Case 13-50530-CSS       Doc 772-36       Filed 08/21/20     Page 14 of 17




               all of Allied’s Lenders. Yucaipa intended for CIT to execute the Settlement Agreement and the

               Dismissals with Prejudice in both its representative capacity and in its individual capacity as a

               Lender, and Yucaipa understood that CIT did, in fact, act in both capacities in executing both

               documents. Yucaipa intended for several provisions of the Settlement Agreement to apply to

               CIT in its representative capacity. For example, Paragraph 10 of the Settlement Agreement

               clearly contemplated CIT acting in its representative capacity, as it states “CIT acknowledges

               that it recorded Yucaipa’s first lien loans … on the Register (as defined in the Credit Agreement)

               and expressly recognizes the validity and enforceability of the Fourth Amendment.” The Credit

               Agreement requires the Administrative Agent to record each loan on the Register. (Ehrlich Aff.,

               Exh. 1, § 10.6(b).) Yucaipa intended that many other Settlement Agreement provisions would

               apply to CIT in its representative capacity. (See, e.g., Grant Aff., Exh. I, ¶ 13 (concerning

               circumstances under which CIT may resign as Administrative Agent and Collateral Agent and

               CIT’s agreement not to exercise any remedies as Administrative Agent and Collateral Agent

               before it resigns without Yucaipa’s written consent as Requisite Lender); id., ¶ 7 (“CIT in its

               capacity as agent or otherwise agrees to support any Restructuring [of Allied] to which Yucaipa

               consents” under certain enumerated conditions); id., ¶ 11 (concerning CIT’s resolution of

               administrative issues in its representative capacity as Administrative and Collateral Agent); id., ¶

               14 (concerning CIT’s “consent rights over the appointment of a replacement Administrative

               Agent and Collateral Agent”).

                      34.      Paragraph 2 of the Settlement Agreement required CIT, Yucaipa and Allied to

               “dismiss their respective claims in the Action with prejudice upon the execution of this

               Agreement.” (Id., ¶ 2). Yucaipa intended and understood that this Paragraph required CIT’s

               dismissal, with prejudice, of all its claims including the entire declaratory judgment claim CIT



5084761v3
                                                                13
9/26/2012 7:25 PM
                            Case 13-50530-CSS          Doc 772-36    Filed 08/21/20      Page 15 of 17




               brought in its representative capacity. Accordingly, CIT “dismiss[ed] with prejudice the Verified

               Answer and Counterclaims and all claims it asserted in its Verified Answer and Counterclaims.”

               (Grant Aff., Exh. F (emphasis added)). Yucaipa intended and understood that CIT’s dismissal

               resolved with finality the declaratory judgment claim it brought in its representative capacity.

                      35.      Plaintiffs learned about the Settlement Agreement on December 5, 2011, two

               days before CIT, Yucaipa and Allied filed their Dismissals with Prejudice. (Grant Aff., Exh. C

               at 11). Between December 5 and December 7, 2011, Plaintiffs did not inform or suggest in any

               way to Yucaipa or Allied that they objected to the settlement or the dismissal, or that they

               believed CIT entered the settlement and dismissal solely in its individual capacity. Allied and

               Yucaipa were in direct contact with CIT between December 5 and 7, 2011 and CIT did not

               inform Allied or Yucaipa that Black Diamond or Spectrum stated any objection regarding the

               settlement to CIT during that period.

                      36.      Paragraph 1(d) of the Settlement Agreement states that the parties to the

               Settlement Agreement do not release any claims “belonging to any person or entity other than

               the Parties to this Agreement.” I understood and intended that the sole and exclusive purposes of

               this language were to (a) preserve claims that third parties might have unrelated to the validity of

               either the Fourth Amendment or Yucaipa’s status as Requisite Lender; (b) ensure that Allied was

               not inadvertently being released from its obligations under the Credit Documents, including,

               without limitation, its obligation to repay the loans at maturity; and (c) preserve claims that

               Allied’s Lenders may have against CIT for any liability it might have as a result of its actions or

               inactions as Administrative or Collateral Agent, including without limitation its initial failure as

               Collateral Agent to properly perfect the Lenders’ security interests in certain of the Allied

               collateral. The language was never intended to preserve claims that Lenders or their



5084761v3
                                                                14
9/26/2012 7:25 PM
                            Case 13-50530-CSS        Doc 772-36       Filed 08/21/20      Page 16 of 17




               representatives might have against Yucaipa with respect to the validity of the Fourth Amendment

               or its status as Requisite Lender, as those claims were brought in the counterclaim and settled by

               CIT in the Settlement Agreement in its representative capacity as agent for Allied’s first lien

               Lenders and thereafter dismissed with prejudice by CIT in its representative capacity as agent for

               Allied’s first lien Lenders under the Credit Agreement. Nor was the language in Paragraph 1(d)

               intended to somehow limit the scope of CIT’s dismissal with prejudice or otherwise limit CIT’s

               capacity to enter the Settlement Agreement and the Dismissals with Prejudice in its

               representative capacity. Yucaipa understood and intended that CIT’s dismissal with prejudice of

               all of its claims in the Georgia litigation, including those it brought in its representative capacity

               regarding the validity of the Fourth Amendment and Yucaipa’s Requisite Lender status, would

               thereby be resolved with finality and that no other Lender could assert those claims in the future.

                      37.      Yucaipa has not affirmatively exercised any of its powers as Requisite Lender.

               This is consistent with prior Requisite Lenders’ course of conduct. After Allied stated to the

               Lenders in August 2008 that Events of Default had occurred under the Credit Agreement, and

               even after Allied ceased making scheduled interest payments in May 2009 and ceased making

               scheduled amortization payments in July 2009, the Lenders never acted to enforce Lenders’

               remedies against Allied up to and including August 21, 2009, when Yucaipa first acquired its

               first-lien debt. During this year-long period, Allied did not expect the then-Requisite Lenders to

               enforce their remedies, as Allied operated without the protection of a forbearance agreement for

               all but two months of this time. Additionally, any Lender could have filed an involuntary

               bankruptcy proceeding against Allied at any time after August of 2008, but no Lender chose to

               do so until Plaintiffs filed their involuntary proceeding on May 17, 2012.




5084761v3
                                                                 15
9/26/2012 7:25 PM
          Case 13-50530-CSS              Doc 772-36   Filed 08/21/20   Page 17 of 17




  ';lS ~
This_ day of September, 2012.




Swo!-11..._!9 and subscribed before me
t h i ~ y of September, 2012.



Nota~
My commission expires:




                                                16
